UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

ELIZABETH ANDRES, et al.,
Plaintiffs,

Vv. Case No. 1:17-cv-00377
TOWN OF WHEATFIELD, OCCIDENTAL
CHEMICAL CORPORATION, BELL
HELICOPTER TEXTRON, INC.,

CROWN BEVERAGE PACKAGING, LLC,
GREIF, INC.,

REPUBLIC SERVICES, INC., and

HONEY WELL INTERNATIONAL INC.,

Defendants.

OPINION AND ORDER GRANTING MOTIONS TO DISMISS FILED BY
DEFENDANTS TOWN OF WHEATFIELD, OCCIDENTAL CHEMICAL
CORPORATION, BELL HELICOPTER, INC., CROWN BEVERAGE
PACKAGING, LLC, GREIF, INC., REPUBLIC SERVICES, INC., AND
HONEYWELL INTERNATIONAL INC.

(Docs. 102, 103, 106)

Plaintiffs are current or previous owners or renters of residential properties in
North Tonawanda, New York, and the surrounding area, who have lived in that area for
at least one year (collectively, “Plaintiffs”). They seek to bring a class action suit against
the Town of Wheatfield (the “Town’’), Occidental Chemical Corporation, Bell Helicopter
Textron, Inc., Crown Beverage Packaging, LLC, Greif, Inc., Republic Services, Inc., and
Honeywell International Inc. (collectively, “Defendants”) arising out of Plaintiffs’
alleged exposure to toxic and hazardous substances emanating from the Town’s Nash
Road landfill (the “Site’’).

In their Second Amended Complaint (“SAC”), Plaintiffs assert the following

claims: Count One: response costs incurred or to be incurred by Plaintiffs in connection
with the Site pursuant to Section 107(a) of the Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”); Count Two: contribution for response
costs under Section 113(f) of CERCLA; Count Three: declaratory relief as to future costs
under Section 113(g)(2), (4) of CERCLA; Count Four: the Town’s violation of Plaintiffs’
substantive due process rights for a state-created danger pursuant to 42 U.S.C. § 1983;
Count Five: the Town’s violation of Plaintiffs’ substantive due process rights to bodily
integrity pursuant to 42 U.S.C. § 1983; Count Six: state law negligence; Count Seven:
state law strict liability; and Count Eight: state law trespass.

I. Factual Background.

The Site is a closed, unlined, uncapped landfill on twenty-five acres of real
property located at 7415 Nash Road, Wheatfield, New York, immediately north of the
City of North Tonawanda and east of Nash Road. At all times relevant to this action, the
Town owned the Site, which was operated by the Niagara Sanitation Company between
1964 and 1968 for the disposal of municipal and industrial wastes.

Prior to its closure, the Site was used by the Niagara Falls Air Force Base, Bell
Aerospace, Carborundum Corporation, Frontier Chemical, Graphite Specialties,
Continental Can, and Greif Brothers, as well as local municipalities, to dispose of
municipal, industrial, and hazardous waste. In 1968, approximately 1,600 cubic yards of
waste from the Love Canal Landfill, including material from the Hooker Chemical and
Plastics Corporation, was deposited at the Site. Shortly thereafter, waste disposal
activities at the Site ended. The nature of the hazardous waste within the Site was not
disclosed to the surrounding neighbors. There is no fencing around it or signage limiting
access to the Site which appears to be a forest and is located adjacent to Plaintiffs’
residences.

Plaintiffs allege that, for decades, they have used the Site for recreational purposes
including walking, bike riding, riding of all-terrain vehicles and motorized dirt bikes,
fishing, hunting, trapping, and dog-walking. Plaintiffs assert that the use of bikes and

motorized vehicles created “airborne migration material from the Site during dry
conditions[,]” (Doc. 92 at 11, 435) and that during wet conditions, hazardous material
was carried off-site via shoes, vehicles, and pets.

In 1981, the Niagara County Department of Health investigated the Site and
concluded that “the potential for migration of chemicals off-site is present.” Jd. at 11,

4 36 (internal quotation marks and alteration omitted). The Department of Health
recommended that the Town conduct an abatement and required that the Site be properly
closed. According to Plaintiffs, “[t]his was not done.” Jd.

In 1988, the Environmental Protection Agency (“EPA”) determined that
“hazardous waste excavated from the Love Canal Landfill was disposed of at the Site in a
trench of soft, layered clay and that no engineered barriers were installed.” Jd. at 11,
437. The excavated materials were allegedly placed at the northeast end of the Site and
then covered with soil. Plaintiffs allege that water samples taken at the Site “revealed
benzene at 4500 mg/L, chlorobenzene at 590mg/L, toluene at 14,000 mg/L, and acetone
at 2,300 mg/LI,]” id., and that lead samples ranged from 67 to 20,000 parts per billion.

The 1988 EPA Site Inspection Report (the “1988 Report”) indicates that the Site
was flat, drainage was poor, and prior to its use as a landfill, the Site was a swamp. The
1988 Report further notes that: (1) groundwater was contaminated and that the
surrounding population could potentially be affected; (2) surface water and soils were
rusty in appearance and methylene chloride, total organic halogens, and toluene were
detected; (3) soil samples contained metal and organic contamination; (4) the Site was
used by local residents as a play area and some local residents were believed to draw
water from the contaminated aquifer; and (5) the Site included pools of orange-tinted
standing water as well as rubbish protruding from the ground.

In 1989, the New York State Department of Environmental Conservation
(“NYSDEC”), Division of Hazardous Waste Remediation performed a “Phase II
Investigation[.]” Id. at 12,939. NYSDEC’s recommendations allegedly revealed that
shallow groundwater at the Site contained “significant contamination of toxic organic
compounds and metals and that there was a potential for the contaminants to migrate [off-

site].” Id. NYSDEC recommended that additional work be performed to determine the

3
potential for off-site migration and whether migration was presently occurring, including
a soil-vapor survey and review of off-site wells. To limit public access to the Site,
NYSDEC advised that the Site be capped and a fence constructed. Finally, NYSDEC
recommended an investigation of whether the disposal trenches dug for the Love Canal
waste had breached the clay layer and exposed the regional aquifer beneath the Site to
contamination.

Plaintiffs allege that, despite the EPA’s Report and NYSDEC’s investigation, “no
action was taken[,]... none of the recommendations were performed[,]” and the Site
“remained just as it was.” Jd. at 12,940. The adjacent community was not informed of
any findings or directives, or warned of any potential danger to persons or property, and
residents continued to use the Site for recreational activities.

On December 21, 2015, NYSDEC issued a Public Notice with regard to the Site
pursuant to New York’s Superfund Program, entitled “Inactive Hazardous Waste
Disposal Site Classification Notice[,]” which stated in relevant part:

As of the date of this notice, [the Site] . . . presents a significant threat to
public health and/or the environment for the following reason(s): The [S]ite
is a former municipal and industrial landfill that accepted waste from
multiple sites, including Niagara Falls Air Force Base, Bell Aerospace,
Carborundum, Frontier Chemical, Graphite Specialties, Continental Can,
and Greif Brothers. Site contaminants include metals, polycyclic aromatic
hydrocarbons, polychlorinated biphenyls, pesticides, caustics, and plating
tank sludge. The landfill does not have a Part 360 cap or access
restrictions. Both conditions indicate a concern for potential exposures to
people who enter the [S]ite. This exposure concern has been documented
as people are using the landfill as a jogging and play area. Dirt bike trails
are evident throughout the [S]ite and use of such has resulted in landfill
materials becoming exposed to the surface. Therefore, the [S]ite represents
a significant threat to the environment and public health. If you own
property adjacent to this [S]ite and are renting or leasing your property to
someone else, please share this information with them.

Id. at 13, J 41.
With regard to the Town’s involvement, Plaintiffs allege that Town officials and
private agents with decision-making authority, including but not limited to former City

Supervisor Stanley Brzezinski, landfill operator Angelo Zino, and Peace Justice Fred

4
Lemke, affirmatively acted to create and exacerbate toxic contamination at the Site. In
support of this claim, Plaintiffs assert that in or around 1968, Town officials, including
but not limited to Peace Justice Lemke and Supervisor Brzezinski, actively sought or
approved of the disposal of highly toxic chemicals from Love Canal at the Site. In or
around September 1968, the Department of Health requested the Town take immediate
steps to prepare the Site for permanent closure, but Town officials allegedly continued to
encourage the Site’s use and operation. Town officials also allegedly “repeatedly and
purposely” circumvented the regulatory directives of the Department of Health and
ignored citizen complaints related to the Site. Id. at 99, 4 225. Plaintiffs contend that the
Town took steps to conceal the risks associated with the Site which they recklessly
continued to operate. They allege that the Town and its officials “created a culture of
deliberate indifference about the safety and conditions of the [Site] and its potential
impact to Plaintiffs[.]” Jd. at 100, § 232.

According to Plaintiffs, the Town:

was fully aware that the Site contained an unknown quantity of toxic
chemicals, toxic contaminants and waste, industrial solvents and sludge,
and banned pesticides, including but not limited to [a]ldrin, arsenic, barium,
[benzotrichlorides], cadmium, caustics, chlorobenzenes, chlordane,
chromium, dieldrin, endrin, hexachlorocyclohexane, lindane, lead mercury,
petroleum products, phenol, plating tank sludge, polycyclic aromatic
hydrocarbons (PAHs), and PCBs.

Id. at 13, § 42. Despite this awareness, the Town “left the Site abandoned for decades,
without proper cleanup, oversight, or management, with no signage as to the danger, no
fencing of the property to prevent access, and without engineering controls to prevent
seepage and transport of contamination on to the surrounding properties.” Jd. at 13-14,
q 42.
II. Procedural Background.

On March 26, 2017, Plaintiffs filed this action in New York state court. On May
3, 2017, the lawsuit was removed to federal court. On October 27, 2017, Plaintiffs filed

their First Amended Complaint. Defendants responded by filing motions to dismiss for
failure to state a claim. Plaintiffs opposed those motions. At a June 18, 2018 hearing, the
court granted the motions to dismiss on the record and granted Plaintiffs leave to amend.

On August 17, 2018, Plaintiffs filed the SAC. Defendants again move to dismiss,
arguing Plaintiffs fail to state a claim for relief because they fail to plausibly allege their
injuries, a theory of causation, and the essential elements of claims under CERCLA or for
trespass.! The Town filed a separate motion to dismiss on the basis that Plaintiffs’
conclusory allegations are insufficient to plead claims under 42 U.S.C. § 1983.

Plaintiffs oppose dismissal. On February 8, 2019, the court held oral argument
and thereafter took the pending motions under advisement.

Ill. Conclusions of Law and Analysis.
A. Standard of Review.

In order to survive a Rule 12(b)(6) motion, a plaintiffs complaint “must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.” Elias v. Rolling Stone LLC, 872 F.3d 97, 104 (2d Cir. 2017) (quoting Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009)). The sufficiency of a plaintiff's complaint is evaluated
using a “two-pronged approach[.]” Hayden v. Paterson, 594 F.3d 150, 161 (2d Cif.
2010) (internal quotation marks omitted) (quoting Jqbal, 556 U.S. at 679). First, the
court discounts legal conclusions and “[t]hreadbare recitals of the elements of a cause of
action, supported by mere conclusory statements[.]” Jqbal, 556 U.S. at 678. Second, the
court considers whether the factual allegations, taken as true, “plausibly give rise to an
entitlement to relief.” Jd. at 679. This second step is fact-bound and context-specific,
requiring the court “to draw on its judicial experience and common sense.” Jd. The court
does not “weigh the evidence” nor “evaluate the likelihood” that a plaintiff's claims will

prevail. Christiansen v. Omnicom Grp., Inc., 852 F.3d 195, 201 (2d Cir. 2017).

 

1 On October 22, 2018, Defendants filed their joint motion to dismiss. (Doc. 103.) On October
23, 2018, they filed an amended motion to dismiss to add Defendant Republic Services, Inc.
which had inadvertently been omitted from the initial motion. The court considers both motions
herein.
B. Whether the SAC Fails to Plausibly Allege Causation.

Defendants contend that the allegations in the SAC are nearly identical to those
made in the First Amended Complaint and remain vague and conclusory with regard to
Plaintiffs’ alleged injuries, which hazardous substances caused their alleged injuries, and
a plausible migration pathway between Plaintiffs’ properties and the Site. The court
agrees that Plaintiffs’ allegations remain vague and conclusory as they identify a list of
contaminants and their possible health effects, without alleging a plausible connection
between the contaminant and a condition suffered by a plaintiff. For example, the SAC
states that benzotrichlorides “may have effects on the lungs, liver, kidneys, and thyroid.”
(Doc. 92 at 14, ] 46.) Individual Plaintiffs, however, are not identified as having one or
more of their injuries caused by benzotrichlorides. As Defendants point out, of the 188
injuries Plaintiffs allege, “118 of them are not even alleged to be associated with any of
the chemicals identified in [the SAC].” (Doc. 103-1 at 14.)

Defendants further point out that there is no “signature injury” which would be
circumstantial evidence of Plaintiffs’ theory of causation. Compare S.F. v. Archer-
Daniels-Midland Co., 2014 WL 1600414, at *6 (W.D.N.Y. Apr. 21, 2014) (“[H]ere there
is no ‘signature injury’ definitively linking the product to the harm—as adenosis is linked
to DES, mesothelioma is linked to asbestos, or emphysema is linked to cigarette
smoke. . . . [The] ‘injuries could have been caused by some source other than [the alleged
defective product].’”) (quoting Brenner v. Am. Cyanamid Co., N.Y.S.2d 848, 853 (N.Y.
App. Div. 1999)), with Benefield. v. Pfizer Inc., 103 F. Supp. 3d 449, 460 (S.D.N.Y.
2015) (finding plaintiffs “adequately [pled] medical causation” because “[t]emporal
proximity, combined with the absence of an alternative explanation, is sufficient to raise
a reasonable inference that Tygacil is the cause of [the] injuries[.]”). Instead, in the SAC,
Plaintiffs identify conditions for each Plaintiff and attribute those conditions generally to
alleged exposure to “toxic and hazardous chemicals.” See, e.g., Doc. 92 at 75, 141. For
example, with regard to Plaintiff Dana Berent, the SAC alleges he:

lived at 10 Forbes Terrace[,] North Tonawanda, NY 14120[,] for twenty-
five (25) years, from 1976 to 2001, and had substantial exposure to the
contamination from the Site for several years and has personal injuries and
seeks medical monitoring. He regularly spent time in the yard and
ingested, inhaled and had direct dermal contact with surface and subsurface
soil and materials. As a child, Mr. Berent played on the Site property and
inhaled and had direct dermal contact with surface soil, standing water and
materials at the Site. Mr. Berent has suffered and continues to suffer from
personal injuries consistent with exposure to Defendants’ toxic and
hazardous chemicals, including, but not limited to: arrhythmia,
hypertension, Coates disease, memory loss / lapse of memory, rectal
bleeding, and skin cysts. As a result of Defendants’ negligence in the
processing, distribution, transporting, storing, handling and/or disposing of
hazardous substances into the area surrounding his home, Mr. Berent has
developed significant debilitating personal injuries.

Id. at 74-75, § 141.
Plaintiff Karen Stickney alleges she:

has lived at and has ownership interest in 18 Forbes Terrace, North
Tonawanda, NY 14120 since 2013, and has substantial exposure to the
contamination from the Site and has personal injuries and property damage
and seeks medical monitoring. She regularly spent time in the yard and
ingested, inhaled and had direct dermal contact with surface and subsurface
soil and materials. Mrs. Stickney has suffered and continues to suffer from
personal injuries consistent with exposure to Defendants’ toxic and
hazardous chemicals, including but not limited to: rashes, anxiety, and
sleep apnea. Upon information and belief, Plaintiff's property was
infiltrated by toxic components of the wastes disposed of by or for
Defendants through groundwater seepage, soil vapor intrusion, surface
water runoff from the [Site], and other means which caused and continues
to cause a trespass on Plaintiff's property and an interference with the right
to possess and enjoy Plaintiff's real property. As a result of Defendants’
negligence in the processing, distribution, transporting, storing, handling,
and/or disposing of hazardous substances into the area surrounding her
home, Mrs. Stickney has developed significant debilitating personal
injuries.

Id. at 73-74,§ 140.
Plaintiff Jennifer Standish alleges she:

lived at 1444 Forbes Street, North Tonawanda, NY 14120 for thirteen (13)
years, from 1984 to 1997, and had substantial exposure to the
contamination from the Site and has personal injuries and property damage
and seeks medical monitoring. She regularly spent time in the yard and
ingested, inhaled and had direct dermal contact with surface and subsurface

8
soil and materials. As a child, Ms. Standish played on the Site property and
inhaled and had direct dermal contact with surface soil, standing water and
materials at the Site. Ms. Standish has suffered and continues to suffer
from personal injuries consistent with exposure to Defendants’ toxic and
hazardous chemicals, including, but not limited to: asthma, anxiety,
hypothyroidism, migraine headaches, dry and itchy skin, fluid filled bumps
on hands, eye irritation, and heart murmur. Ms. Standish also experiences
dental problems including weak enamel and multiple cavities which have
resulted in several teeth extractions[.] As a result of Defendants’
negligence in the processing, distribution, transporting, storing, handling
and/or disposing of hazardous substances into the area surrounding her
home, Ms. Standish has developed significant debilitating personal injuries.

Id. at 72, | 138.

According to allegations made by Plaintiff Rachel Kaiser, she:

lived at 80 Forbes Terrace, North Tonawanda, NY 14120, for twenty-four
(24) years, from 1971 to 1995, and had substantial exposure to the
contamination from the Site for several years and has personal injuries and
seeks medical monitoring. She regularly spent time in the yard and
ingested, inhaled and had direct dermal contact with surface and subsurface
soil and materials. As a child, Ms. Kaiser played on the Site property and
inhaled and had direct dermal contact with surface soil, standing water and
materials at the Site. Ms. Kaiser has suffered and continues to suffer from
personal injuries consistent with exposure to Defendants’ toxic and
hazardous chemicals, including but not limited to: hip dysplasia. As a
result of Defendants’ negligence in the processing, distribution,
transporting, storing, handling and/or disposing of hazardous substances
into the area surrounding her home, Ms. Kaiser has developed significant
debilitating personal injuries.

Id. at 45, § 103.

Without knowing which substance is alleged to be the causation agent, there is no
means of determining whether a claim has been stated against a particular Defendant.
See Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.”); Brown v. Whirlpool Corp.,
996 F. Supp. 2d 623, 638 (N.D. Ohio 2014) (“[T]he complaint in Pinares was devoid of
any allegations showing ‘a causal relationship between any actions by Defendant and
Plaintiffs’ claimed damages.’ In contrast, plaintiffs’ complaint here alleges a direct

causal link between Whirlpool’s dumping and emitting practices and the childhood

9
cancer spike .. . and the personal injury claims.”) (quoting Pinares v. United Techs.
Corp., 2011 WL 240522, at *2 (S.D. Fla. Jan. 19, 2011)). Plaintiffs, as the parties most
familiar with their medical conditions and injuries, are most likely to have relevant
information in their possession, custody, or control regarding causation, however, the

SAC remains vague, generalized, and conclusory. See Rogers v. Organon USA, Inc.,
2014 WL 3853451, at *3 (E.D. Cal. Aug. 5, 2014) (dismissing complaint because
“plaintiff has not alleged any facts in her complaint regarding . . . how long she took each
medication, or why plaintiff believes her alleged symptoms are attributable to her use of
each identified medication’).

Correspondingly, as Defendants point out, the SAC does not allege “how, when,
or where such chemicals entered [Plaintiffs’] properties[.]” (Doc. 103-1 at 7.) Although
a high degree of specificity is not required, Plaintiffs’ causation theory remains wholly
speculative. With regard to allegations that “materials” migrated onto Plaintiffs’
properties, the SAC asserts:

[u]pon information and belief, Plaintiff's property was infiltrated by toxic
components of the wastes disposed of[,] by[,] or for Defendants through
groundwater seepage, soil vapor intrusion, surface water runoff from the Landfill,
and other means which caused a trespass on Plaintiff's property and an
interference with the right to possess and enjoy Plaintiffs real property.

(Doc. 92 at 23, { 76.)

These allegations are identical for each Plaintiff who owns or rents real property
near the Site. Although Plaintiffs contend they have “incurred response costs in the form
of substantial investigation and sampling costs necessary to determine the nature and
extent of releases, threatened releases, and contamination around the Site[,]” id. at 96,

{ 209, the results of their investigation are not reflected in the SAC. See Taylor v. Denka
Performance Elastomer LLC, 332 F. Supp. 3d 1039, 1055 (E.D. La. 2018) (dismissing
complaint because plaintiffs “merely recite and intone generic and formulaic conclusions.
Another point of deficiency is the absence of any individualized allegations regarding
each plaintiffs experience.”); Whirlpool Corp., 996 F. Supp. 2d at 639 (“T agree that

plaintiffs provided nothing but conclusions to support their property-damages claim.

10
Nowhere does the complaint specify the type of damage to plaintiffs’ varied properties or
the extent of such damages.”’).

Because the SAC fails to “give the defendant fair notice of what the . . . claim is
and the grounds upon which it rests,” Twombly, 550 U.S. at 555 (alteration in original),
and does not allege “sufficient factual matter . . . to state a claim to relief that is plausible
on its face,” Elias, 872 F.3d at 104, Defendants’ motions to dismiss must be GRANTED.

Although dismissal has been granted, the court proceeds to analyze Defendants’
challenges to the essential elements of the claims in order to facilitate appellate review
and any further amendment.

C. Whether Plaintiffs Adequately Plead a CERCLA Cost Recovery
Claim.

In Count One, Plaintiffs seek to recover response costs under CERCLA. In order
to plead a prima facie cost-recovery claim under Section 107(a) of CERCLA, a plaintiff
must plausibly allege that:

(1) the defendant is an “owner” or is otherwise liable under 42 U.S.C.

§ 9607(a)(1)-(4); (2) the site is a “facility” as defined by 42 U.S.C.

§ 9601(9); (3) there has been a release or threatened release of hazardous
substances at the facility; (4) the plaintiff incurred costs responding to the
release or the threat; and (5) the costs and response conform to the National
Contingency Plan [“NCP”].

Price Trucking Corp. v. Norampac Indus., Inc., 748 F.3d 75, 80 (2d Cir. 2014). For the
purposes of 42 U.S.C. § 9607(a)(4)(B), a plaintiff must further allege that “the costs
incurred were ‘necessary.’” Jd. If the plaintiff establishes these elements, “the defendant
is strictly liable for the presence of hazardous substances unless it succeeds in invoking
one of the statutory defenses set forth in § 107(b) (42 U.S.C. § 9607(b)).” Prisco v. A &
D Carting Corp., 168 F.3d 593, 603 (2d Cir. 1999) (footnote omitted).

Plaintiffs allege they “have incurred response costs in the form of substantial
investigation and sampling costs necessary to determine the nature and extent of the
releases, threatened releases, and contamination around the Site” and that their response
costs “exceed $80,000 and additional response costs will be incurred by Plaintiffs in the

near future.” (Doc. 92 at 96, 209.) They state that their response was “consistent with

11
the [NCP].” Jd. at 95,206. “An award of ‘preliminary’ investigative costs may be
recovered from ‘covered persons,’ even when there has not been compliance with the
NCP and response costs are otherwise not recoverable.” Pierson Sand & Gravel, Inc. v.
Pierson Twp., 1996 WL 338624, at *6 (6th Cir. June 18, 1996); see Hobart Corp. v.
Dayton Power & Light Co., 2017 WL 3773146, at *7 (S.D. Ohio Aug. 29, 2017) (“Given
that DP&L seeks to recover costs of sampling and monitoring, its conclusory allegations
of consistency with the NCP are not necessarily fatal to the counterclaim.”).

With regard to the fourth element of their prima facie claim, Defendants assert that
Plaintiffs do not specify which Plaintiffs incurred the costs of the alleged sampling and
investigation. As they point out, Plaintiffs are in possession of this information and could
therefore specify which remedial costs were incurred by whom. See Lozar v. Birds Eye
Foods, Inc., 678 F. Supp. 2d 589, 608 (W.D. Mich. 2009) (permitting amendment to “set
forth all specific allegations [plaintiffs] wish to assert with regard to the timing, nature,
and extent of allegedly-recoverable response/remediation costs which each particular
plaintiff has already incurred” or to “make[] clear that some of the plaintiffs are not
asserting a response/remediation cost-recovery claim”); Cook v. Rockwell Int’l Corp.,

755 F. Supp. 1468, 1475 (D. Colo. 1991) (“Conclusory allegations which merely mirror
the terms of the statute are insufficient. The complaint must specify at least one
cognizable response cost incurred by each named plaintiff prior to filing the lawsuit.”).
As Defendants further point out, Plaintiffs do not allege the testing was “necessary to
monitor, assess, and evaluate the releases.” (Doc. 103-1 at 26.)

As to the fifth element of Plaintiffs’ prima facie case, Defendants contend the SAC
provides insufficient detail regarding the nature and timing of the investigation and
testing. A statement that a plaintiff has “undertaken some form of remedial action” is
“conclusory” because there are “no details from which to infer [] compliance with
CERCLA.” Francisco-Sanchez v. Esso Standard Oil de Puerto Rico, Inc., 2010 WL
682542, at *4 (D.P.R. Feb. 22, 2010) (dismissing a CERCLA cost-recovery claim for
failing to meet the plausibility standard).

12
At the pleading stage, Plaintiffs’ assertion that their sampling and investigation
were NCP-compliant is sufficient. Their allegation that they collectively incurred
$80,000 in response costs, however, is not. See Cook, 755 F. Supp. at 1475 (“The
complaint must specify at least one cognizable response cost incurred by each named
plaintiff prior to filing the lawsuit.”). On this basis, the court would dismiss Count One
for failure to allege the essential elements of a § 107(a) CERCLA response costs recovery
claim.

D. Whether Plaintiffs Adequately Plead a CERCLA Contribution
Claim.

In Count Two, Plaintiffs seek contribution from Defendants for their response
costs. Section 113(f) of CERCLA provides that “[aJny person may seek contribution
from any other person who is liable or potentially liable under [CERCLA § 107], during
or following any civil action under [§ 106] or under [§ 107].” 42 U.S.C. § 9613(f)(1).
Because Plaintiffs fail to plausibly allege a cost-recovery claim and the existence of a
prior civil enforcement action, their contribution claim must also fail. See Cooper Indus.,
Inc. y. Aviall Servs., Inc., 543 U.S. 157, 160-61 (2004) (“The issue we must decide is
whether a private party who has not been sued under § 106 or § 107(a) may nevertheless
obtain contribution under § 113(f)(1) from other liable parties. We hold that it may
not.”); Prisco, 168 F.3d at 603 (“The elements of an action under § 113(f)(1) are the
same as those under § 107(a).”) (internal quotation marks omitted); MPM Silicones, LLC
y. Union Carbide Corp., 931 F. Supp. 2d 387, 396 (N.D.N.Y. 2013) (dismissing a
CERCLA contribution claim because “[t]he Complaint fails to allege that Plaintiff
currently is or previously has been subject to an action under § 106 or § 107(a) or that
Plaintiff has settled its CERCLA liability.”) (footnote omitted).

E. Whether Plaintiffs are Entitled to Seek Declaratory Relief.

Plaintiffs assert they are entitled to declaratory relief under CERCLA in Count
Three of their SAC and request that the court enter a determination that “Defendants are

liable under CERCLA §§ 107(a) and 113(f), 42 U.S.C. §§ 9607(a) and 9613(f), for past,

13
present, and future costs of assessment, containment, response, removal, and remediation
arising from the presence of hazardous substances, at the Site.” (Doc. 92 at 97, { 217.)

Section 113(g)(2) of CERCLA provides that, “[iJn any such action described in
this subsection[, such as an action to recover response costs], the court shall enter a
declaratory judgment on liability for response costs or damages that will be binding on
any subsequent action or actions to recover further response costs or damages.” 42
U.S.C. § 9613(g)(2). Plaintiffs would be entitled to declaratory relief under CERCLA if
they succeeded on their cost-recovery claims, or any other action brought pursuant to 42
U.S.C. § 9613. However, the Declaratory Judgment Act (“DJA”) is “procedural in
nature, and merely offers an additional remedy to litigants.” Nat’l Union Fire Ins. Co. of
Pittsburgh v. Karp, 108 F.3d 17, 21 (2d Cir. 1997). Accordingly, “[t]he DJA provides a
remedy, not a cause of action.” Springfield Hosp. v. Hofmann, 2011 WL 3421528, at *2
(D. Vt. Aug. 4, 2011), aff'd, 488 F. App’x 534 (2d Cir. 2012). Because Plaintiffs have
failed to allege a claim for relief under Section 107, or any CERCLA provision, their
request for declaratory relief also fails. See White Plains Hous. Auth. v. Getty Props.
Corp., 2014 WL 7183991, at *10 (S.D.N.Y. Dec. 16, 2014) (“That exclusion bars the
cost recovery claim. The declaratory relief claim fails in turn. Those two claims are
dismissed.”’).

F. Whether Plaintiffs Adequately Plead Their Trespass Claims.

In Count Eight of the SAC, Plaintiffs allege that Defendants’ “negligent, willful,
and/or wanton actions and/or intentional failures to act caused an uncontrolled quantity of
[c]ontaminants to be spilled, disposed of, or otherwise released into the ground, soil,
groundwater, and aquifer at the Site[,]” which contaminants then “entered and trespassed
upon the land and realty of the Plaintiffs and the Subclasses, thus interfering with the
condition of Plaintiffs and the Subclass’ properties and the neighboring properties,
causing an injury to their possession and/or right of possession.” (Doc. 92 at 109-10,

q{ 287-88.)
“To prevail on a trespass claim under New York law, a plaintiff must show an

interference with its right to possession of real property either by an unlawful act or a

14
lawful act performed in an unlawful manner.” In re Methyl Tertiary Butyl Ether
(“MTBE”) Prods. Liab. Litig., 725 F.3d 65, 119 (2d Cir. 2013) (internal quotation marks
and alteration omitted). While the alleged trespasser “need not intend or expect the
damaging consequence of his intrusion, he must intend the act which amounts to or
produces the unlawful invasion, and the intrusion must at least be the immediate or
inevitable consequence of what he willfully does, or what he does so negligently as to
amount to willfulness.” Id. (quoting Phillips v. Sun Oil Co., 121 N.E.2d 249 (N.Y.
1954)) (internal quotation marks and alteration omitted). If the trespass involves the
“underground movement of noxious fluids,” a plaintiff must further allege that the
defendant “had good reason to know or expect that subterranean and other conditions
were such that there would be passage of the pollutant from defendant’s to plaintiff's
land.” Id. (quoting Phillips, 121 N.E.2d at 249) (internal quotation marks and alteration
omitted).

In Count Eight of the SAC, Plaintiffs fail to allege which chemicals intruded upon
their property or how or when the alleged intrusion occurred. See City of Albany v.
Normanskill Creek, LLC, 86 N.Y.S.3d 635, 637 (N.Y. App. Div. 2018) (“[A] trespass
claim represents an injury to the right of possession, and the elements of a trespass cause
of action are an intentional entry onto the land of another without permission.”). Because
some of the Plaintiffs acquired their property recently, without alleging a timeframe when
the alleged trespasses occurred and without alleging the nature of the trespasses and the
damages they inflicted, the SAC fails to provide adequate notice of the claims against
Defendants. See Fed. R. Civ. P. 12(b)(6). In effect, Plaintiffs allege that an unspecified
defendant deposited or caused to be deposited an unspecified substance on, in, or
underneath Plaintiffs’ properties at an unspecified time which caused unspecified
damage. Plaintiffs make no distinction between migration methods; allege conflicting
and conclusory paths of migration; allege that Plaintiffs, as opposed to Defendants, may
have inadvertently brought some of the hazardous substances from the Site to their own
properties through their own apparent trespass; and fail to plausibly allege that

Defendants intentionally caused the entry of foreign matter onto their properties. See

Is
Phillips, 121 N.E.2d at 250-51 (“Trespass is an intentional harm . . . the act done must be
such as will to a substantial certainty result in the entry of the foreign matter[.]”) (internal
quotation marks omitted).

Conclusory allegations in support of an intentional tort claim will not suffice. See
Taylor, 332 F. Supp. 3d at 1056 (dismissing claim where “plaintiffs fail to offer any legal
support or factual allegations indicating that they might plausibly recover on a trespass
theory”); see also Achtman v. Kirby, McInerney & Squire, LLP, 464 F.3d 328, 337 (2d
Cir. 2006) (“Conclusory allegations or legal conclusions . . . will not suffice to [defeat] a
motion to dismiss.”). As a result, Plaintiffs fail to state the essential elements of a
trespass claim. See Fed. R. Civ. P. 12(b)(6).

G. Whether Plaintiffs Adequately Plead Their Claims Against the Town.

In Counts Four and Five, Plaintiffs assert claims under 42 U.S.C. § 1983 against
the Town alleging that the Site violates their rights to substantive due process because it
is a state-created danger that interferes with their bodily integrity. The Town responds
that, as with their other claims, Plaintiffs have failed to adequately plead their injuries and
a theory of causation that those injuries were caused by the Town’s conduct. The Town
also contends that Plaintiffs’ factual allegations are insufficient to plead the requisite
pattern or practice for a claim under Monell v. Department of Social Services of the City
of New York, 436 U.S. 658 (1978), because the allegations that “certain conditions at the
[Site] during an approximately four year period in the 1960s does not, without more,
satisfy the requirements of Monell.” (Doc. 102-1 at 21.)

Under Monell, “a municipality can be held liable under [42 U.S.C. § 1983] if the
deprivation of the plaintiff's rights under federal law is caused by a governmental
custom, policy, or usage of the municipality.” Jones v. Town of E. Haven, 691 F.3d 72,
80 (2d Cir. 2012). “A plaintiff may satisfy the ‘policy, custom or practice’ requirement
[of a Monell claim] in one of four ways[,]” Brandon v. City of New York, 705 F. Supp. 2d
261, 276-77 (S.D.N.Y. 2010), by alleging:

(1) a formal policy officially endorsed by the municipality; (2) actions
taken by government officials responsible for establishing the municipal

16
policies that caused the particular deprivation in question; (3) a practice so
consistent and widespread that, although not expressly authorized,
constitutes a custom or usage of which a supervising policy-maker must
have been aware; or (4) a failure by policymakers to provide adequate
training or supervision to subordinates to such an extent that it amounts to
deliberate indifference to the rights of those who come into contact with the
municipal employees.

Kucharczyk v. Westchester Cty., 95 F. Supp. 3d 529, 538-39 (S.D.N.Y. 2015). “In
addition, a plaintiff must establish a causal link between the municipality’s policy,
custom, or practice and the alleged constitutional injury.” Vasquez v. Vill. of Haverstraw,
2017 WL 4296791, at *5 (S.D.N.Y. Sept. 26, 2017) (citing Roe v. City of Waterbury, 542
F.3d 31, 37 (2d Cir. 2008)).

“I]t is not enough for a § 1983 plaintiff merely to identify conduct properly
attributable to the municipality. The plaintiff must also demonstrate that, through its
deliberate conduct, the municipality was the ‘moving force’ behind the injury alleged.”
Bad. of Cty. Comm’rs of Bryan Cty., Okla. v. Brown, 520 U.S. 397, 404 (1997).
“Isolated acts ... by non-policymaking municipal employees are generally not
sufficient to demonstrate a municipal custom, policy, or usage that would justify
municipal liability.” Jones, 691 F.3d at 81.

“[ A] plaintiff seeking to establish municipal liability on the theory that a facially
lawful municipal action has led an employee to violate a plaintiff's rights must
demonstrate that the municipal action was taken with ‘deliberate indifference’ as to its
known or obvious consequences.” Brown, 520 U.S. at 407. “To establish deliberate
indifference a plaintiff must show that a policymaking official was aware of
constitutional injury, or the risk of constitutional injury, but failed to take appropriate
action to prevent or sanction violations of constitutional rights.” Jones, 691 F.3d at 81.
“[D]eliberate indifference is a stringent standard of fault, requiring proof that a municipal
actor disregarded a known or obvious consequence of his action.” Jd. (internal quotation
marks omitted).

In its ruling on the prior motions to dismiss, the court noted that the Town

allegedly arranged to have corporations and individuals deposit hazardous industrial

17
waste at the Site which created and perpetuated Plaintiffs’ exposure to hazardous waste,
which plausibly alleges the Town’s affirmative action. However, the court further found
that Plaintiffs did not allege that the Town knew Plaintiffs and others were using the Site
for recreational purposes and either encouraged that use or were deliberately indifferent
to the risks that use created. Without such allegations, Plaintiffs failed to allege the
“stringent standard of fault” that “a policymaking official was aware of constitutional
injury, or the risk of constitutional injury, but failed to take appropriate action to prevent
or sanction violations of constitutional rights.” Jd.

In the SAC, Plaintiffs allege the Town was aware of the risks to persons and
property posed by the Site, deliberately ignored this risk, and took steps to conceal it, was
aware that the Site had the capacity to contaminate neighboring properties, and was
aware that the Site was being used for recreational purposes, and nonetheless failed to
heed directives to notify neighbors and residents of the Site’s dangers. Although
Plaintiffs have failed to allege causation and their claims fail for that reason, these
allegations are sufficient at the pleading stage to assert a claim of “deliberate
indifference” under Monell.

CONCLUSION

For the foregoing reasons, the court GRANTS Defendants’ motions to dismiss.

(Docs. 102, 103, 106.)
SO ORDERED. ’
Dated at Burlington, Vermont this 13" aay of June, 2019.

— = .
Christina Reiss, District Judge
United States District Court

18
